PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/342,123
Filing Date: 3 Nov 2016
Appellant(s): BHANDARI et al.



__________________
Gene Su
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 09/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the Remarks, Appellant argues in substance that:
1. Saxena and Feinstein fail to disclose each and every element of the independent claims.
(a) Saxena and Feinstein fail to show “prior to network event detection, configuring a group...in accordance with configuration information [that] specifies: a different event code for each network event..., a different group identifier for each group...” (emphasis ours), as set forth in claim 1, and similarly claimed in claims 8 and 15.
The Office Action appears to be interpreting Feinstein’s “event records” as corresponding to the recited “event code” of claim 1 and Feinstein’s “event sequence” as corresponding to the recited “group” of claim 1… Thus, since Feinstein creates his event records only after an event/incident has happened (as reported by his monitoring message above), it is not possible for Feinstein to teach or suggest “prior to network event detection, configuring a group...in see appeal brief pages 11-14).
Response:
Appellant’s above remarks is related to claim limitation “prior to network event detection, configuring a group to include at least a first network event and a second network event in accordance with configuration information, wherein the configuration information specifies: a different event code for each network event that belongs in the group, a different group identifier for each group of a plurality of groups, and different event types that are included in a same group such that the first network event and the second network event are different event types included in the group”. 
In the non-final rejection mailed on 04/13/2021, claim 1 limitation “prior to network event detection, configuring a group to include at least a first network event and a second network event in accordance with configuration information” was rejected using Saxena reference. Saxena in fig. 1(100, 102A-N) and [44, 53-54] discloses that an event monitor 104 receives a grouping registration request from the registrant 102A. Here, grouping registration request from the registrant 102A specifies one or more grouping criteria, where grouping attributes/criteria includes (1) class, (2) value, (3) type, (4) start time, and (5) repeat count. Here, it states that "grouping attribute informs an eventing mechanism about how to process the corresponding registration request ".  This means that registration request is received first which has grouping attribute which specifies how to process the corresponding registration request.  This clearly shows that configuring of group (i.e. group attributes being specified) takes place prior to/before any network detection. Therefore, Saxena sufficiently teaches prior to event detection, groups having grouping criteria is created to add network events. 
In non-final office action rejection mailed on 04/13/2021 Examiner stated Saxena does not explicitly disclose “wherein the configuration information specifies: a different event code for each network event that belongs in the group, a different group identifier for each group of a plurality of groups, and different event types that are included in a same group such that the first network event and the second network event are different event types included in the group”. Secondary reference Feinstein was combined with Saxena to disclose above limitations. 
Secondary Reference Feinstein teaches “wherein the configuration information specifies: a different event code for each network event that belongs where the event records Event001-009 associated with the order pipeline server 202 are stored in event sequence 220 (i.e. group 1 with different events) and event records Event010 and Event011 are stored in a separate event sequence, i.e., event sequence 222 (i.e. ES1 associated with event sequence 220 and ES2 associated with event sequence 222 have different identifiers, here ES1 and ES2 are group identifiers, i.e. group 2 with different events). Feinstein teaches “different event types that are included in a same group such that the first network event and the second network event are different event types included in the group” in [Col 15, 20-33], where the event records Event001-009 are associated with an outage at the order pipeline server 202 and Events001-009 are stored in event sequence 220. Similarly, because event records Event012 and Event013 are associated with a message from a user device regarding the outage at the order pipeline server 202, event records Event012 and Event013 are also be considered related to event records Events001-009. Therefore, outage Events001-009 and response to outage from user Events012-013 are included in the same group 220 (i.e. Event sequence “ES1” 220 includes outage type events 
Regarding Appellant’s remarks that “since Feinstein creates his event records only after an event/incident has happened (as reported by his monitoring message above), it is not possible for Feinstein to teach or suggest “prior to network event detection, configuring a group...in accordance with configuration information [that] specifies: a different event code for each network event”, configuring group for network events prior to occurrence of the network event is disclosed by Saxena in the non-final rejection. 
Examiner respectfully disagrees with the Appellant that the combination of Saxena-Feinstein fail to show “prior to network event detection, configuring a group...in accordance with configuration information [that] specifies: a different event code for each network event..., a different group identifier for each group...”. It appears that appellant is analyzing the prior art references applied individually or separately. 
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It would have been obvious to combine Saxena and Feinstein to teach configuration information specifying different event codes for each network event that belongs in the group, configuration information specifying a different group identifier for each group, 

(b) Saxena and Feinstein fail to show “...detection...and...determination that a first[/second] event code of the first[/second] network event is associated with a[/the] group identifier of the group” (emphasis ours), as set forth in claim 1, and similarly claimed in claims 8 and 15. 
The above-quoted passages of Feinstein are completely silent regarding the recited first/second “event code[s]” being determined to be “associated with the group identifier of a group,” in response to detection of first/second network events. Explained in another way, these passages of Feinstein do not provide any details as to how his event records (corresponding to messages/incidents) may be associated with an event sequence, specifically by associating an event code with any sort of group identifier in the manner recited in claim 1 (see appeal brief page 14).
	Response:

Regarding claim 1 limitation “in response to detection of the first network event and determination that a first event code of the first network event is associated with a group identifier of the group, withholding notification of the first network event to the notification consumer”, Feinstein in fig. 3(302-304), [Col 19, 38-45] discloses that the incident message is received by the event module and the received message provides information about the incident (i.e. receive first network event). Then the event record for the message is created (i.e create event record for first network event). [Col 20, 10-21] discloses that the new event record is stored in a particular event sequence (i.e. first event information is associated with event sequence relating to the group ES1 or ES2) based on the dependency between the new and existing event records in that event sequence (i.e. storing/withholding the event record based on dependency is interpreted by Examiner as determining that the event is associated with the event group ES1 or ES2). 

Regarding Appellants remarks that “Feinstein do not provide any details as to how his event records (corresponding to messages/incidents) may be associated with an event sequence, specifically by associating an event code with any sort of group identifier in the manner recited in claim 1”, Examiner respectfully disagrees with Appellant’s remarks. Feinstein in [Col 15, 20-40] describes an example to clearly show how the event sequence ES1 and ES2 stores different events based on the relationship between the events and event sequence. It discloses that the Events001-009 (i.e. outage events) are stored in 

2. The cited references fail to disclose each and every element of the dependent claims
For example, claim 5 (and similarly claims 12 and 19) recites “in response to determination that the first event code...or the second event code...is associated with the group identifier of the group, incrementing a counter associated with the group” (emphasis ours). Page 10 (first paragraph) of the Office Action cites paragraphs [0061], [0070], and [0071] of Saxena for allegedly teaching these recitations of claim 5. However and as previously explained above in section 1(a), Saxena teaches only a type of event and time of occurrence of an event, and is silent regarding any sort of “event code.” Therefore, Saxena cannot perform the recitations in claim 5 of “incrementing a counter” in response to determination that the first/second event code is associated with the group identifier (see appeal brief page 15).
Response:


As another example, claim 7 (and similarly claims 14 and 21) recites “detection of the first[/second] network event comprises determination that the first[//second] event code...is within a range of event codes associated with the group identifier of the group” (emphasis ours). Page 10 (third paragraph) to page 11 (first paragraph) of the N360 -15- Office Action cites paragraphs [0054] — [0057] and [0064] — [0070] of Saxena for allegedly teaching these recitations of claim 7. However and again as previously explained above, Saxena teaches only a type of event and time of occurrence of an event, and is silent regarding any sort of “event code.” Therefore, Saxena cannot perform the recitations in claim 7 of determination of whether the event code is within a range of event codes associated with a group identifier (see appeal brief page 15-16).
Response:
Regarding Appellant’s remarks that “Saxena teaches only a type of event and time of occurrence of an event, and is silent regarding any sort of “event code.” Therefore, Saxena cannot perform the recitations in claim 7 of determination of whether the event code is within a range of event codes associated with a group identifier”, Examiner respectfully disagrees with Appellant’s remarks. Saxena in fig. 2 and [54-57, 64-70] discloses that the grouping of events is done based on time, value, etc. When event monitor receives indication of occurrence of an event (i.e. first/second event), it determines if the user/registrant have indicated the grouping criteria and registered for the event notification. Here, if the events are grouped based on time, the events occurring in certain time have timestamp as the event code. Here, Examiner have interpreted the range of time for the events to be grouped together is the event code. Therefore, Saxena sufficiently discloses determination of whether the event code is within a range of event codes associated with the group identifier.

For the above reasons, it is believed that the rejections should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time 


Respectfully submitted,
/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

Conferees:

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453